Citation Nr: 1032203	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  10-14 526	)	DATE
	)
	)


THE ISSUE

Whether an April 26, 2004, decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002), based on the deceased Veteran's treatment at a VA 
medical facility, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to December 
1945.  He died in February 1988.  The appellant is his surviving 
spouse.

This matter is before the Board as an original action on the 
motion of the appellant in which she alleges CUE in an April 26, 
2004, Board decision.   


FINDINGS OF FACT

1.  In an April 26, 2004, decision, the Board denied the 
appellant's claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.

2.  The correct facts, as they were known at the time of the 
April 26, 2004, decision were before the Board, and the statutory 
or regulatory provisions extant at the time, were correctly 
applied. 


CONCLUSION OF LAW

The April 26, 2004, Board decision denying entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that an April 26, 2004, Board decision 
contains CUE.  

In that decision, the Board found that although the Veteran 
received medical care through VA on a nearly continuous basis 
from March 1987 until his death in February 1988, the evidentiary 
record contained no competent evidence indicating that VA medical 
treatment at any time was the cause of the Veteran's death or 
substantially contributed to his death.  

As an initial matter, the Board notes that VA's duties to notify 
and assist are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

With regard to the merits of the appellant's claim, a prior Board 
decision, pursuant to 38 U.S.C.A. § 7111, may be reversed or 
revised on the grounds of CUE.  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400--1411.  A 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but for 
the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on 
CUE must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a 
very specific and rare kind of error.  It is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal that, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the complained of error 
cannot constitute CUE.  38 C.F.R. § 20.1403(c); see also Bustos 
v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly 
holding that in order to prove the existence of CUE, a claimant 
must show that an error occurred that was outcome-determinative, 
that is, an error that would manifestly have changed the outcome 
of the prior decision).

Examples of situations that are not CUE include (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) the Secretary's failure to fulfill the duty 
to assist; and (3) disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

In the present case, as a threshold matter, the Board finds that 
the arguments advanced by the appellant allege CUE with the 
requisite specificity.  See 38 C.F.R. § 20.1404(b).  Therefore, 
the Board will proceed with an analysis of those arguments.

In her March 2010 CUE motion, the appellant advanced two 
arguments for her contention that the April 26, 2004, Board 
decision contains CUE.  

First, the appellant wrote that the Board did not give her claim 
a "sympathetic reading" in its April 2004 decision.  The 
appellant argued that the Board "should have found" in her 
favor based on the facts of the case.  The appellant does not 
contend, by contrast, that the correct facts, as they were known, 
were not before the Board in April 2004.  

In support of this argument, the appellant requests that the 
Board now take judicial notice of the fact that "diabetics were 
unusually susceptible to hypertension" as shown by "learned 
journal articles."  Even if the Board now takes judicial notice 
of this fact, neither this fact nor the underlying medical 
articles supporting this fact, were of record in April 2004.  The 
Board reiterates that CUE must be determined based on the record 
that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  

The appellant cites the comment to Federal Rule of Evidence 201 
to assert that taking judicial notice of this "fact" would not 
constitute "an addition to the record."  The Board points out, 
however, that the Federal Rules of Evidence are not applicable in 
Veterans claims.  See Flynn v. Brown, 6 Vet. App. 500, 
504 (1994).  Accordingly, the Board will not find that the 
"fact" was constructively before the Board in April 2004 on 
this basis.  

Moreover, the appellant, essentially, is contending that the 
"fact" should be considered to have been constructively of 
record at the time of the April 2004 Board decision.  This 
necessarily follows because if the "fact" is not an addition to 
the record, as the appellant argues, it must be deemed to have 
been of record as of April 2004.  Under the constructive notice 
doctrine, the Board is deemed to have constructive possession of 
any records "generated by, submitted to, or otherwise within the 
VA's possession or control."  Hyatt v. Shinseki, 566 F.3d 1364, 
1371 (Fed. Cir. 2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The constructive notice doctrine does not apply here, however, 
because the appellant is relying on medical journal articles that 
were not authored by VA, previously submitted to VA, or otherwise 
within VA's possession or control.  Nor does the Board find any 
other basis for concluding that the "fact" was constructively 
before the Board in April 2004.  Accordingly, the Board may not 
consider the articles or the claimed fact that "diabetics are 
unusually susceptible to hypertension" to have been within the 
Board's constructive possession at the time of the April 2004 
decision.  See Hyatt, 566 F.3d at 1371.

Finally, the fact that "diabetics are unusually susceptible to 
hypertension" is not the type of fact over which the Board may 
take judicial notice.  Judicial notice may be appropriate for 
facts that are "not subject to reasonable dispute."  Smith v. 
Derwinski, 1 Vet. App. 235, 238 (1991).  Here, the appellant 
submitted articles indicating, for instance, that 
"[h]ypertension in patients with type 2 diabetes mellitus is a 
prevalent condition that leads to substantial morbidity and 
mortality."  The Board finds that this type of highly complex 
medical question is not sufficiently determined to warrant 
judicial notice.  

In any event, the appellant has not indicated exactly how the 
outcome of the April 2004 Board decision would have been 
manifestly different if the Board took judicial notice of the 
requested fact (i.e., constructively before the Board in April 
2004).  The appellant implies, but does not state, that this 
"fact" constitutes favorable evidence weighing in support of 
her claim.  Indeed, the "fact" ultimately concerns how the 
Board should have weighed the evidence in April 2004.  This, 
however, is inadequate to rise to the level of CUE.  See 38 
C.F.R. § 20.1403(d)(3); Canady v. Nicholson, 20 Vet. App. 393, 
402-403 (2006).  

In further support of her contention that the Board "should 
have" granted benefits, the appellant points out that the Board 
eventually granted service connection for the cause of the 
Veteran's death in a later, January 2010 decision.  The record 
shows, however, that the Board granted service connection in 
January 2010 on the basis of additional evidence developed after 
the April 2004 decision.  In other words, the January 2010 Board 
decision awarded benefits based on a different factual record 
than what was before the Board in April 2004.  A determination as 
to CUE may not take into consideration subsequently developed 
evidence.  See Russell v. Principi  3 Vet. App. 310, 313 (1992).  
Accordingly, the Board's subsequent, favorable decision, which 
was based on evidence that did not exist at the time of the April 
2004 denial, does not provide a basis for finding CUE in the 
April 2004 Board decision.  Id.

The appellant, in summary, contends that the Board "should 
have" granted her claim in April 2004.  As this concerns how the 
facts were weighed or evaluated, however, her argument is 
inadequate to find CUE in the April 26, 2004 Board decision.  38 
C.F.R. § 20.1403(d)(3); Canady, 20 Vet. App. at 402-03.  The 
appellant argues, in the alternative, that the Board in April 
2004 should have obtained an advisory medical opinion addressing 
whether the Veteran's death was the result of VA treatment.  In 
other words, the appellant is contending that the Board did not 
meet its duty to assist the appellant in obtaining a medical 
opinion.  Failure to fulfill the duty to assist, however, may not 
constitute CUE.  See 38 C.F.R. § 20.1400; Cook v. Principi, 318 
F.3d 1334, 1346 (Fed. Cir. 2002) (en banc).  For these reasons, 
the Board finds that the appellant's first argument does not 
establish that there was CUE in the April 26, 2004 Board 
decision.  

The appellant's second contention is that the Board in April 2004 
committed CUE by failing to apply the correct law under 38 
U.S.C.A. § 1151, as established in Brown v. Gardner, 513 U.S. 115 
(1994), to the facts of her case.  In support of her claim, the 
appellant does not specify how the Board in April 2004 misapplied 
the law as established in Brown v. Gardner.

As an initial matter, the Board points out that the appellant is 
correct that at the time of the April 2004 Board decision, the 
case of Brown v. Gardner, 513 U.S. 115 (1994) established that a 
claimant was not required to establish negligence or fault in 
claims brought under 38 U.S.C.A. § 1151; rather, a claimant was 
only required to show causation.  

A review of the April 2004 Board decision, however, reveals that 
the Board correctly applied the law.  In fact, the Board twice 
made clear that a showing of fault was not required in the 
appellant's claim.  The Board first recited the statutory history 
and case law, including Brown v. Gardner, concerning the fault 
requirement under 38 U.S.C.A. § 1151.  The Board then pointed out 
that although the statute was amended effective in October 1997, 
"[t]he appellants claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was filed in June 1993, and the old version of 
the law applies to it.  Under the old version of the law, 
compensation under 38 U.S.C.A. § 1151 did not require any 
showing of fault on the part of VA; it required merely that 
there be a causal connection between the medical or surgical 
treatment and the injury.  See 38 U.S.C.A. § 1151 (West 1991); 
Brown, 513 U.S. at 119."  (emphasis added).  The Board, later in 
the decision, reiterated that "[a]s previously discussed, to the 
extent that the appellant is asserting that the [V]eteran's death 
was related to deficient or improper medical care by VA, the 
regulations, which remain applicable to the disposition of this 
appeal, do not require an evidentiary showing of negligence 
or fault on the part of VA" (emphasis added).  Then, in 
adjudicating the merits of the claim, the Board found "there is 
no medical evidence or opinion of record which indicates that the 
medical treatment provided by VA personnel at any time, was the 
cause of the [V]eteran's death or substantially contributed to 
his death."  This shows that the Board's April 2004 decision did 
not incorrectly apply the law to the facts by requiring evidence 
showing negligence or fault on the part of VA in causing the 
Veteran's death.  In fact, the appellant has not pointed out any 
specific instance in the April 2004 decision where the Board 
required a showing of negligence or fault.  Accordingly, the 
appellant's contention is without merit, and the April 2004 Board 
decision is not shown to contain CUE on this basis.  See 38 
C.F.R. § 20.1400.

In light of the foregoing, the Board finds that the appellant has 
not established that the correct facts, as they were known at the 
time, were not before the Board on April 26, 2004.  Nor has the 
appellant shown that, but for incorrect application of statutory 
or regulatory provisions, the outcome of her claim would have 
been manifestly different.  The appellant has also not shown that 
the statutory and regulatory provisions extant at the time were 
incorrectly applied.  Accordingly, the Board concludes that there 
was no CUE in the April 26, 2004, Board decision, which denied 
entitlement to dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), based on the 
deceased Veteran's treatment at a VA medical facility.  



ORDER

The appellant's motion to revise or reverse the April 26, 2004, 
Board decision, which denied her claim of entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002), based on the deceased Veteran's 
treatment at a VA medical facility, is denied.



                       
____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



